


110 HR 3727 IH: One America, Many Voices

U.S. House of Representatives
2007-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3727
		IN THE HOUSE OF REPRESENTATIVES
		
			October 2, 2007
			Mr. Honda (for
			 himself, Mr. Pastor, and
			 Mr. Fortuño) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To amend title 5, United States Code, to provide that
		  premium pay be paid to Federal employees whose official duties require the use
		  of one or more languages besides English.
	
	
		1.Short titleThis Act may be cited as the
			 One America, Many Voices
			 Act.
		2.Premium pay for
			 multilingual proficiency
			(a)In
			 generalSection 5545 of title 5, United States Code, is amended
			 by adding at the end the following:
				
					(e)(1)An employee in a
				position requiring the use of one or more languages besides English is entitled
				to his rate of basic pay plus premium pay amounting to 5 percent of that
				rate.
						(2)This subsection does not apply to an
				employee in a position the classification of which takes into account the
				language requirement referred to in paragraph (1), except—
							(A)to the extent that the rates of basic
				pay for the position are not at least 5 percent greater than the rates that
				would otherwise apply in the absence of the language requirement; and
							(B)in such other circumstances as the
				Office may by regulation prescribe.
							(3)The Office shall prescribe any
				regulations necessary to carry out this
				subsection.
						.
			(b)Conforming
			 amendments
				(1)The heading for
			 section 5545 of title 5, United States Code, is amended by striking
			 and
			 hazardous and inserting ,
			 hazardous, and
			 multilingual-proficiency.
				(2)The table of
			 sections for chapter 55 of title 5, United States Code, is amended by striking
			 the item relating to section 5545 and inserting the following:
					
						
							5545. Night, standby, irregular,
				hazardous, and multilingual-proficiency duty
				differential.
						
						.
				
